Title: To Thomas Jefferson from Theodore Foster, 1 June 1804
From: Foster, Theodore
To: Jefferson, Thomas


          
            Dear Sir,
            Providence June 1st. 1804.
          
          I have been informed that you have appointed or are about to appoint Pierpoint Edwards Esqre. of Connecticut, Minister from the United States to the Court of Spain.—I have Reason to beleive that it would be agreeable to him that Thomas Lloyd Halsey Junr Esq. of this Town should accompany him as Secretary of the Embassy;—and being well acquainted with Mr. Halsey, I hope not to be considered as unseasonably officious, in the Representations I am about to make in his Favour, if your Excellency should not have already disposed of the Secretaryship. Mr. Halsey is Son of Thomas Lloyd Halsey Esq of this Town,—a Gentleman of Property and Respectability and of Republican Principles. Mr Halsey gave his Son a Public liberal Education, at the College, in this Town, where he graduated (I beleve) about Ten years since.—After he left College he went to Europe for the Purpose of compleating his Education, where he devoted his Time to the Improvement of his Mind and the Attainment of a Knowledge of the French and Spanish Languages—having resided some time both in France and Spain—a Qualification of Weight in his Favour, in Addition to his polite and agreeable Manners,—his Integrity, and Unsullied Reputation, and Maturity of Judgment for one of his Age and those other Accomplishments and Virtues which endear him to his Family and numerous Friends and suit him for public Employment.—
          I am with Sentiments of the highest Respect and with the sincerest Wishes for your Health & Happiness your Excellencys most Obedient Servant
          
            Theodore Foster 
          
        